DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Status of Claims
Applicant’s amendment filed 08/30/2022 has been entered.  Claims 1, 6-14, 16, 17, and 19-27 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1,6, and 17 and response to arguments found below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 12, 13, 21-24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Torisawa (U.S. 2013/0211198) and Soper (U.S. 2005/0182295).
With respect to claim 1, Ouyang et al. teaches an apparatus (para [0112]), comprising:
(a) a guidewire (102) having a proximal end and a distal end (FIG. 50), wherein the distal end is deflectable (FIG. 22) between a straight configuration and a curved configuration (para [0133]); 
(b) at least one wire within the guidewire, traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end (para [0133]); 
(c) one or more irrigation tubes (1010,1012) within the guidewire and traversing the guidewire from the proximal end to the distal end (FIG. 10 for example); and 
(d) an imaging assembly fixedly attached to the distal end, the imaging assembly comprising: 
(i) an enclosure (5020) having a distal end (FIG. 51 for example), 
(ii) a camera (640) having a distal face, wherein the camera is fixedly mounted within the enclosure and is configured to capture an image, and 
(iii) respective ports (620,622) for each of the one or more irrigation tubes (FIG. 6, 51 for example) 
wherein the at least one wire is configured to deflect each of the distal end of the guidewire, the enclosure, the camera in the enclosure, and the respective deflectors to the curved configuration in response to tension on the at least one wire (para [0133]).
However, Ouyang does not teach deflectors.  Ouyang further does not teach a magnetic sensor.
With respect to claim 1, Torisawa teaches an apparatus comprising:
one or more irrigation tubes (4a,5a); and
respective deflectors (154,155) for each of the one or more irrigation tubes, fixedly attached to and positioned at the distal end of the enclosure, wherein the deflectors are configured to deflect fluid, ejected from the one or more irrigation tubes, over the distal face of the camera so as to clean the distal face (FIG. 20).
With respect to claim 1, Soper et al. teaches an apparatus comprising:
(d) an imaging assembly fixedly attached to the distal end (FIG. 1B), the imaging assembly comprising:
(i) an enclosure (80) having a distal end
(iv) a magnetic sensor (84) mounted in the enclosure and configured to provide an indication of a location and an orientation of the enclosure in response to a magnetic field traversing the magnetic sensor (para [0084]), and
(v) a plurality of conductors connected with the imager and the magnetic sensor configured to provide power to the imager (via 123), and transfer signals from the camera (via 74) and from the magnetic sensor (via 86).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the ports of Ouyang et al. to further include deflectors as taught by Torisawa in order to remove matter as they attach to the camera (para [0087] of Torisawa).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Ouyang et al. to utilize the magnetic sensor of Soper et al. in order to enable the user to determine where the distal end of the apparatus is located in regard to a 3-D coordinate system based upon the location of the electromagnet field source (para [0069] of Soper et al.).
With respect to claim 6, Ouyang teaches a method (para [0122]), comprising:
(a) providing a guidewire (102) having a proximal end and a distal end (FIG. 50), wherein the distal end is deflectable (FIG. 22) between a straight configuration to curved configuration (para [0133]); 
(b) positioning at least one wire within the guidewire, to traverse the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end (para [0133]); 
(c) positioning first and second irrigation tubes (1010,1012) within the guidewire to traverse the guidewire from the proximal end to the distal end (FIG. 26, for example); and 
(d) fixedly attaching an imaging assembly enclosure to the distal end, the imaging assembly comprising: 
(i) an enclosure (5020) having a distal end (FIG. 51 for example), 
(ii) a camera (640) having a distal face, wherein the camera is fixedly mounted within the enclosure and is configured to capture an image, and 
(iv) a first port (620) in fluid communication with the first irrigation tube, and 
(v) a second port (622), 
(e) applying tension on the at least one wire to deflect each of the distal end of the guidewire, the enclosure attached thereto, the camera in the enclosure, and the first and second deflectors to the curved configuration (para [0133]); and
(f) diverting the fluid ejected from the first irrigation tube using the first port and simultaneously removing fluid through the second irrigation tube (para [0200]).
With respect to claim 6, Torisawa teaches a method, comprising:
a first deflector (154) in fluid communication with a first irrigation tube, and
a second deflector (155) in fluid communication with a second irrigation tube, wherein the first and second deflectors are fixedly attached to and positioned at the distal end of the enclosure so as to deflect fluid, ejected from the first and second irrigation tubes, over the distal face of the camera so as to clean the distal face (para [0087])
However, Ouyang does not teach deflectors.  Ouyang further does not teach a magnetic sensor.
With respect to claim 6, Soper et al. teaches a method comprising:
(d) an imaging assembly comprising:
(iii) a magnetic sensor (84) disposed proximal to the distal face of the imager (FIG. 1B), wherein the magnetic sensor is configured to provide an indication of a location and an orientation of the imaging assembly enclosure in response ot a magnetic field traversing the magnetic sensor (para [0069]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the ports of Ouyang et al. to further include deflectors as taught by Torisawa in order to remove matter as they attach to the camera (para [0087] of Torisawa).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Bodner to utilize the magnetic sensor of Soper et al. in order to enable the user to determine where the distal end of the apparatus is located in regard to a 3-D coordinate system based upon the location of the electromagnet field source (para [0069] of Soper et al.).
With respect to claim 7, Torisawa the first deflector comprises:
(i) a first straight section orthogonal to the distal face of an endoscope and connected to the distal end of the enclosure, 
(ii) a second straight section parallel to the distal face of the camera, and 
(iii) a curved section connecting the first and second straight sections of the first deflector (FIG. 20), 
wherein the second deflector comprises: 
(i) a first straight section orthogonal to the distal face of the camera, 
(ii) a second straight section parallel to the distal face of the camera, and 
(iii) a curved section connecting the first and second straight sections of the second deflector (FIG. 20).
With respect to claim 8, Torisawa teaches each of the one or more irrigation tubes has a respective distal end parallel to the first straight section of the each of the respective deflectors (see FIG. 20 for example).
With respect to claim 9, Ouyang in view of Torisawa teaches the one or more irrigation tubes comprise two or more irrigation tubes (1010,1012 of Ouyang), the method further comprising applying suction to a given tube of the two or more irrigation tubes (para [0200] of Ouyang) so as to cause the respective deflector of the given tube to remove the fluid from the distal face of the camera, and to direct the fluid into the given tube (para [0087] of Torisawa).
With respect to claim 10, Soper et al. teaches mounting the magnetic sensor in the imaging assembly enclosure (80, FIG. 1B).
With respect to claim 12, Ouyang teaches the enclosure has a proximal end extending distally from the guidewire, wherein the proximal end of the enclosure is coupled to the guidewire (FIG. 24 for example).
With respect to claim 13, Ouyang teaches a conductor coupled with a proximal end of the camera, wherein the conductor extends through the guidewire and is configured to provide power and data signals to the camera as well as transfer signals from the camera to a processor to control imaging of the camera (para [0134])
With respect to claim 21, Ouyang in view of Torisawa teaches the one or more irrigation tubes include first and second irrigation tubes (1010,1012 of Ouyang) wherein the respective deflectors include first and second deflectors (154, 155 of Torisawa), wherein the first deflector is in fluid communication with the first irrigation tube and the second deflector is in fluid communication with the second irrigation tube (FIG. 20 of Torisawa).
With respect to claim 22, Torisawa teaches wherein the first and second deflectors are circumferentially spaced around the distal end of the enclosure (FIG. 19).
With respect to claim 23, Torisawa teaches each of the respective deflectors comprises:
(i) a first straight section orthogonal to the distal face of the camera and connected to the distal end of the enclosure, 
(ii) a second straight section parallel to the distal face of the camera, and (iii) a curved section connecting the first and second straight sections of the first deflector, 
wherein the second deflector comprises: 
(i) a first straight section orthogonal to the distal face of the camera, 
(ii) a second straight section parallel to the distal face of the camera, and 
(iii) a curved section connecting the first and second straight sections of the second deflector (FIG. 20).
With respect to claim 24, Torisawa teaches the first and second deflectors are spaced at least 90 degrees around the distal end of the enclosure (FIG. 19).
With respect to claim 26, Torisawa teaches the respective deflectors are rigid and configured to deflect the fluid at a fixed predetermined angle (FIG. 20).
With respect to claim 27, Torisawa teaches the respective deflectors are rigid and are configured to deflect the fluid at a fixed predetermined direction approximately parallel to the distal face (FIG. 20).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Torisawa (U.S. 2013/0211198) and Soper (U.S. 2005/0182295) as applied to claim 1 above and further in view of Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.).
Ouyang teaches an apparatus as set forth above.  However, Ouyang does not teach an optical fiber.
With respect to claim 11, Kennedy et al. teaches an apparatus comprising (i) an optical fiber having proximal and distal ends (106), and (ii) a light source configured to provide light to the proximal end of the optical fiber (para [0060], [0078]).
That is, Kennedy et al. teaches an illumination system that provides light to emanate from the optical fibers 106.  It is obvious to one of ordinary skill in the art that this system includes a light source in order for there to be light emanating from the system.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Bodner to utilize the optical fibers as taught by Kennedy et al. in order to provide a small diameter scope with the ability to direct the light emanating from the illumination system (para [0060] of Kennedy et al. ).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Torisawa (U.S. 2013/0211198) and Soper (U.S. 2005/0182295) as applied to claim 1 above and further in view of Schaeffer (U.S. 2014/0088355).
Ouyang teaches an apparatus as set forth above.  However, Ouyang does not teach a balloon insertion mechanism.
With respect to claim 14, Schaeffer teaches a second embodiment a balloon insertion mechanism (500) configured to slide over an optical element (546, FIG. 10) including a camera (para [0124]) and selectively dilate a passageway of a patient.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the balloon insertion mechanism of Schaeffer with the guidewire of Ouyang in order to provide an improved medical device for identifying and treating a bodily passage such as a sinus cavity (para [0006] of Schaeffer).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Torisawa (U.S. 2013/0211198) and Chopra et al. (U.S. 2015/0265368).
With respect to claim 17, Ouyang teaches an apparatus, comprising: 
(b) a guidewire (102) having a proximal end and a distal end (FIG. 50), wherein the distal end of the guidewire is deflectable (FIG. 22) between a straight configuration and a curved configuration; 
(c) at least one wire within the guidewire, traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end (para [0133]); 
(d) first and second irrigation tubes (1010,1012) within the guidewire and traversing the guidewire from the proximal end to the distal end (FIG. 10 for example); and 
(e) an imaging assembly fixedly attached to the distal end, the imaging assembly comprising: 
(i) an enclosure (5020) having a distal end (FIG. 51 for example), 
(ii) a camera (640), having a distal face, fixedly mounted within the enclosure, 
(iii) a first port (620) in fluid communication with the first irrigation tube, and 
(iv) a second port (622) in fluid communication with the second irrigation tube, 
wherein the at least one wire is configured to deflect each of the distal end of the guidewire, the enclosure, the camera in the enclosure, and the first and second deflectors to the curved configuration of the guidewire in response to tension on the at least one wire (para [0133]).
However, Ouyang does not teach deflectors.  Ouyang further does not teach a magnetic sensor.
With respect to claim 17, Torisawa teaches an apparatus comprising:
one or more irrigation tubes (4a,5a); and
respective deflectors (154,155) for each of the one or more irrigation tubes, fixedly attached to and positioned at the distal end of the enclosure, wherein the deflectors are configured to deflect fluid, ejected from the one or more irrigation tubes, over the distal face of the camera so as to clean the distal face (FIG. 20).
With respect to claim 17, Chopra et al. teaches an apparatus, comprising:
(a) a guide (200) that includes a distal end and a lumen (FIG. 2), wherein the distal end of the guide is deflectable between a straight configuration and a curved configuration (para [0046]), wherein the guide includes a magnetic sensor (220) configured to provide an indication of a location and an orientation of the distal end in response to a magnetic field traversing the magnetic sensor (para [0044]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the ports of Ouyang et al. to further include deflectors as taught by Torisawa in order to remove matter as they attach to the camera (para [0087] of Torisawa).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the apparatus of Bodner to further include a guide with a magnetic sensor as taught by Chopra et al. in order to provide the clinician with an intuitive navigation experience (para [0048] of Chopra et al.).
With respect to claim 19, Ouyang in view of Chopra et al. the guide has a single central lumen (FIG. 2 of Chopra et al.) wherein each of the first and second irrigation tubes include a wall that defines an interior lumen and an exterior (FIG. 10 of Ouyang), wherein the first and second irrigation tubes extend through the single central lumen (intended use, if the guidewire of Ouyang is inserted into the guide of Chopra et al., the irrigation tube would extend through the central lumen of the guide).

Claim 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Torisawa (U.S. 2013/0211198) and Chopra et al. (U.S. 2015/0265368) as applied to claim 17 above and further in view of Schaeffer (U.S. 2014/0088355).
Ouyang teaches an apparatus as set forth above.  However, Ouyang does not teach a balloon insertion mechanism.
With respect to claim 20, Schaeffer teaches a balloon insertion mechanism (500) configured to slide over an optical element (546, FIG. 10) including a camera (para [0124]) and selectively dilate a passageway of a patient.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the balloon insertion mechanism of Schaeffer with the guidewire of Bodner in order to provide an improved medical device for identifying and treating a bodily passage such as a sinus cavity (para [0006] of Schaeffer).


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Torisawa (U.S. 2013/0211198) and Chopra et al. (U.S. 2015/0265368) as applied to claim 17 above and further in view of Bodner (U.S. 2019/0246878).
Ouyang teaches an apparatus as set forth above.  However, Ouyang does not teach third and fourth irrigation tubes.
With respect to claim 25, Bodner teaches third and fourth irrigation tubes (20) within the guidewire and traversing the guidewire from the proximal end to the distal end (FIG. 26 for example), wherein the imaging assembly further comprises a third deflector in fluid communication with the third irrigation tube, and a fourth deflector in fluid communication with the fourth irrigation tube, wherein the first, second, third, and fourth deflectors are spaced around the distal end of the enclosure (FIG. 41).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Ouyang et al. to utilize four irrigation tubes as taught by Bodner in order to provide more complete lens cleaning.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795